DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts U.S. Patent No. (5,717,993) in view of Roberts U.S. Publication No. (2017/0258151A1).
With respect to claim 1, Robert substantially discloses a molded face mask (shown in figs.1-4) for treating a user's face, the user's face having a nose, the molded face mask comprising: a) a rigid, inflexible body (22) and ([Col.3], lines 28-31, a rigid plastic material such as polycarbonate) molded to the user's face, the body (22) comprising: i) two opposed, slightly tapered end portions; ii) a generally straight lower edge; and iii) an upper edge having a concave portion or nose groove (20) disposed approximately half-way along a length of the upper edge for placement below the user's nose (see reproduced image of fig.2 below) and (fig.3) face and coupling means via strap (44) for coupling the molded face mask to the user's face (as shown in fig.3). 
Roberts (‘993) substantially discloses the invention as claimed except ) a rigid, inflexible polycaprolactone body molded to the user's.  
Roberts however, teaches a facial mask made of polymeric materials from which the films, pliable and rigid or semi-rigid, may be made include cellulose: polyolefins such as polyethylene, including low density polyethylene (LOPE), linear low density polyethylene (LLDPE), and high density polyethylene (HOPE), polypropylene, including oriented polypropylene (OPP), and ethylene-propylene copolymers; polyvinyl chloride; polyamides; polyvinylidene chloride; polystyrene; polyesters, especially the biodegradable polyesters, especially the aliphatic polyesters like polycaprolactone [0038].
In view of the teachings of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body of Robert (‘993) by forming the body of polycaprolactone a deformable polymer for conforming to the anatomy of the user.


    PNG
    media_image1.png
    173
    277
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    449
    577
    media_image2.png
    Greyscale

 

With respect to claim 2, the combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed.  Roberts further teaches the face mask can be cooled or heated prior to applying to the user's face by virtue of the material from which the face mask is formed; Applicant claims polycaprolactone body molded to the user's and Roberts teaches polycaprolactone in [0038], as such, Roberts inherently teaches the face mask can be cooled or heated prior to applying to the user's face.  Note: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 4, the combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed.  Roberts (‘993) further discloses one or more straps (44) coupled to the first and second opening for securing the molded face mask to the user's face (as shown in fig.3).  
With respect to claim 5, the combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed.  Roberts (‘993) further discloses when the mask is worn by a user, the concave portion or nose groove (20) of the upper edge is disposed below the user's nose (as shown in fig.3).  
With respect to claim 6, the combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed.  Roberts further teaches the face mask is placed in a refrigerator for cooling prior to applying to the user's face by virtue of the material from which the face mask is formed; Applicant claims polycaprolactone body molded to the user's and Roberts teaches polycaprolactone in [0038], as such, Roberts inherently teaches the face mask can be cooled or heated prior to applying to the user's face.  Note: where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (‘993)/Roberts as applied to claim 1 above, and further in view of Cervelli U.S. Patent No. (1,715,740).
With respect to claim 3, the combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed except the coupling means comprises a first opening disposed proximate the left side edge and a second opening disposed proximate the right side edge. 
Cervelli however, teaches a face mask for placement below the nose of the wearer comprising strap (7) for coupling the mask to the face of the user; the mask body further comprises  a first opening disposed proximate the left side edge and a second opening disposed proximate the right side edge to which the strap (7) is inserted for coupling the mask to the face of the user. 
In view of the teachings of Cervelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the face mask of Roberts (‘993)/Roberts by incorporating a first opening disposed proximate the left side edge and a second opening disposed proximate the right side edge to which a strap is inserted for coupling the mask to the face of the user. 

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts U.S. Patent No. (5,717,993) in view of Roberts U.S. Publication No. (2017/0258151A1) and further in view of Thornton U.S. Publication No. (2004/0079374 A1).
With respect to claim 13, the combination of Roberts (‘993)/Roberts discloses a kit for providing therapeutic relief and reducing redness and bumps associated with shaving, note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim;
the combination of Roberts (‘993)/Roberts discloses the invention as claimed (see rejection of claim 1 above) as such, discloses a kit comprising: a) a sheet of polycaprolactone plastic, the sheet having: i) two opposed, slightly tapered end portions; ii) a generally straight lower edge; and 4Appl. No. 16/360,440Attorney Docket No. 19-38467 Response to Office Action of Feb. 1, 2022 iii) an upper edge having a concave portion disposed approximately half-way along a length of the upper edge; wherein the sheet can be molded to a user's face to create a rigid face mask for placement below the user's nose. 
The combination of Roberts (‘993)/Roberts substantially discloses the invention as claimed except a substantially flat sheet of polycaprolactone plastic.
Thornton however, teaches a face mask comprising a substantially flat sheet (abstract and [0004], custom fitted mask includes transitioning a mask blank including a thin sheet of deformable material from a non-deformable state into a deformable state) of polycaprolactone plastic, the sheet [0018, a mask blank may include, possibly in addition to one or more other materials, one or more of the polycaprolactone polymers having: i) two opposed, slightly tapered end portions (as shown in the reproduced image of fig.3 below); ii) and iii) an upper edge having a concave portion (14) disposed approximately half-way along a length of the upper edge; wherein the sheet can be molded to a user's face to create a rigid face mask [0022, while in a deformable state, the mask blank is brought in contact with the user's face, including at least a portion of the user's nose surrounding the user's nostrils. The mask blank is then pressed against or otherwise allowed to conform to the user's unique bone structure and facial features to form mask 12. As the deformable material cools and hardens, mask 12 solidifies and will retain its custom fitted shape].

    PNG
    media_image3.png
    301
    285
    media_image3.png
    Greyscale

In view of the teachings of Thornton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mask body of Roberts (‘993)/Roberts by forming the mask body from a blank or a substantially blank sheet to conform substantially optimally to the user’s unique bone structure and facial features [0004] of Thornton.
With respect to claim 14, the combination of Roberts (‘993)/Roberts/Thornton substantially discloses the invention as claimed except the sheet has a length of from about 10.5 inches to about 12.5 inches, a height of from about 4.5 inches to about 6.5 inches, and a width of from about 1/8 inch to about 3/16 inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the sheet of Roberts (‘993)/Roberts/Thornton having length of from about 10.5 inches to about 12.5 inches, a height of from about 4.5 inches to about 6.5 inches, and a width of from about 1/8 inch to about 3/16 inch for accommodating different sizes and anatomical features of the face of the user, as applicant appears to have placed no criticality on the claimed value [no discussion in Applicant’s specification discussing the criticality of the dimensions], since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 15, the combination of Roberts (‘993)/Roberts/Thornton substantially discloses the invention as claimed.  Roberts (‘993) further discloses one or more straps (44) for coupling the mask to the user's face (as shown in fig.3).  
With respect to claim 16, the combination of Roberts (‘993)/Roberts/Thornton substantially discloses the invention as claimed.  Roberts further teaches an outer surface of the sheet comprises a pattern or indentations (42, fig.2) and ([Col.2], lines 66-67) disposed thereon.

Response to Amendment
The amendment to the specification were received on 05/02/2022.  These amendments are acknowledged and accepted by the Office.

Response to Arguments
Applicant’s arguments, see page 1, filed 05/02/2022, with respect to the rejection(s) of the primary reference drawn to Smith et al. have been fully considered and are persuasive.  Therefore, the prior art drawn to Smith et al. have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roberts (‘993)/Roberts.  The Office maintain the teaching references to cure the deficiencies of Roberts (‘993).
The objection to the drawing have been withdrawn as [0039] of applicant’s disclosure discloses “one or more openings 118, 120 can be made on either side of the mask 100 for securing the straps 122 to the mask 100”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786